DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-9 are pending in this application.
Claims 1, 8 and 9 have been amended by Applicant. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.
 

Response to Arguments

With respect to rejection under 35 USC 112(a): Applicant's arguments, see page 7, filed 12/29/2021 with respect to claim 8 has been fully considered and is persuasive.  The rejection of claim 8 has been withdrawn. 


With respect to the prior art rejections under 35 USC 103: Applicant’s amendments have necessitated new grounds of rejection presented in this Office action. Accordingly, Applicant’s arguments with respect to claims 1, 8 and 17 have been considered but are moot because the arguments do not apply to the current rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 20200017099 A1) in view of Tu et al. (US 200200149906 A1).

Regarding Claim 1, Yamaguchi teaches a parking assist apparatus comprising a controller (Yamaguchi, [0021] “The parking assistance device…includes a control device (controller)”), the controller being programmed to: learn a specific position during a period when a driver performs a parking operation for parking a vehicle (Yamaguchi, [0031] “A method of learning the surrounding situation of the parking target position…the occupant then starts moving from the parking start position to park the host vehicle at the parking target position”), the specific position being a position of the vehicle when a behavior of the vehicle satisfies a predetermined condition (Yamaguchi, [0079] “determines that the detection of the surrounding situation is sufficient when the number of parking (the number of learning) at the same parking target position is a threshold which is three or more”); set a transit position in a first predetermined area that includes the learned specific position (Yamaguchi, [0054] “executing the autonomous parking with reference to the surrounding situation of the parking target position stored as learned results in the storage device”); generate, as a target route along which the vehicle should travel when the vehicle is automatically parked at a target position at which the driver intends to have the vehicle parked (Yamaguchi, [0040] “The parking assist unit generates a target route for parking at the parking target position…”), a first traveling route that reaches the target position via the set transit position (Yamaguchi, [0040] “The parking assist unit  generates a target route for parking at the parking target position starting from the estimated position of the host vehicle”), and control the vehicle to automatically park based on the target route (Yamaguchi, [0040] The parking assist unit…executes the autonomous parking…of the parking target position”).

Yamaguchi does not teach wherein the transit position is selected from among a plurality of candidate transit positions by comparing a first evaluation score of the first traveling route including the transit position to evaluations scores corresponding to traveling routes including other candidate transit positions among the plurality of transit positions, and 2 wherein the first evaluation score is determined based on a change rate of a curvature of the first traveling route and a distance between the first traveling route and a first obstacle that exists around the first traveling route. However, Tu teaches these limitations.

Tu teaches wherein the transit position is selected from among a plurality of candidate transit positions (Tu, [0019] “obtaining a local path of a vehicle according to a result of the sub-path search”) by comparing a first evaluation score of the first traveling route (Tu, [0025] “outputting the information on the sub-path with the optimal value of the evaluation function and the corresponding parent path as a result of the sub-path search”) including the transit position to evaluations scores corresponding to (Tu, [0091] “calculating a value of an evaluation function of each sub-path in the collision-free candidate sub-paths”), and 2wherein the first evaluation score is determined based on a change rate of a curvature of the first traveling route (Tu, [0180] “the evaluation index of curvature change is added to the sub-path search algorithm”) and a distance between the first traveling route and a first obstacle that exists around the first traveling route (Tu, [0143] “a certain distance must be maintained between the outer contour of the vehicle and the obstacle”).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamaguchi to include the transit position is selected from among a plurality of candidate transit positions by comparing a first evaluation score of the first traveling route including the transit position to evaluations scores corresponding to traveling routes including other candidate transit positions among the plurality of transit positions, and 2 wherein the first evaluation score is determined based on a change rate of a curvature of the first traveling route and a distance between the first traveling route and a first obstacle that exists around the first traveling route as taught by Tu in order to improve the parking assist apparatus by controlling the vehicle path by ensuring “the safety, comfort and stability of the self-driving vehicle” (Tu, [0004]).
Regarding Claim 4, Yamaguchi teaches the parking assist apparatus according to claim 1, wherein the controller is further programmed to set the transit position in the first predetermined area that includes desired specific position when the driver performs the parking operation twice or more (Yamaguchi, [0057] “parking at a parking target position is repeated several times so as to detect (learn) surrounding situation of the parking target position several times”), the desired specific position is selected from two or more specific positions that correspond to the two or more parking operations, respectively, based on second evaluation scores (Yamaguchi, [0029] “...multiple parking may include operations of parking in the same manner or operations of parking in different manners. For example, the first parking of two parking operations may be an operation of reaching the parking target position, and the second parking may be an operation of traveling around the parking target position”).

Yamaguchi does not teach a second evaluation score is determined for each parking operation 4based on one or more of a change rate of a curvature of a second traveling route along which the vehicle travels by each parking operation and a distance between the second traveling route and a second obstacle that exists around the second traveling route.  However, Tu teaches this limitation (Tu, [0180] “the evaluation index of curvature change is added to the sub-path search algorithm”, [0143] “a certain distance must be maintained between the outer contour of the vehicle and the obstacle”).
 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamaguchi to include a second confidence level as taught by Tu in order to improve the parking assist apparatus by controlling the vehicle path by maneuvering into the target parking position.


Regarding Claim 9, Yamaguchi teaches a parking assist control method for automatically parking a vehicle (Yamaguchi, 0040] “The parking assist unit…executes the autonomous parking”), the method comprising: learning a specific position during a period when a driver performs a parking operation for parking a vehicle (Yamaguchi, [0031] “A method of learning the surrounding situation of the parking target position…the occupant then starts moving from the parking start position to park the host vehicle at the parking target position”), the specific position being a position of the vehicle when a behavior of the vehicle satisfies a predetermined condition (Yamaguchi, [0079] “determines that the detection of the surrounding situation is sufficient when the number of parking (the number of learning) at the same parking target position is a threshold which is three or more”); setting a transit (Yamaguchi, [0054] “executing the autonomous parking with reference to the surrounding situation of the parking target position stored as learned results in the storage device”); generating, as a target route along which the vehicle should travel when the vehicle is automatically parked at a target position at which the driver intends to have the vehicle parked (Yamaguchi, [0040] “The parking assist unit generates a target route for parking at the parking target position…”), a first traveling route that reaches the target position via the set transit position (Yamaguchi, [0040] “The parking assist unit  generates a target route for parking at the parking target position starting from the estimated position of the host vehicle”) and controlling the vehicle to automatically park based on the target route (Yamaguchi, [0040] The parking assist unit…executes the autonomous parking…of the parking target position”).  

Yamaguchi does not teach wherein the transit position is selected from among a plurality of candidate transit positions by comparing a first evaluation score of the first traveling route including the transit position to evaluations scores corresponding to traveling routes including other candidate transit positions among the plurality of transit positions, and 2 wherein the first evaluation score is determined based on a change rate of a curvature of the first traveling route and a distance between the first traveling route and a first obstacle that exists around the first traveling route. However, Tu teaches these limitations.

Tu teaches wherein the transit position is selected from among a plurality of candidate transit positions (Tu, [0019] “obtaining a local path of a vehicle according to a result of the sub-path search”) by comparing a first evaluation score of the first traveling route (Tu, [0025] “outputting the information on the sub-path with the optimal value of the evaluation function and the corresponding parent path as a result of the sub-path search”) including the transit position to evaluations scores corresponding to traveling routes including other candidate transit positions among the plurality of transit positions (Tu, [0091] “calculating a value of an evaluation function of each sub-path in the collision-free candidate sub-paths”), and 2wherein the first evaluation score is determined based on a change rate of a curvature of the first traveling route (Tu, [0180] “the evaluation index of curvature change is added to the sub-path search algorithm”) and a distance between the first traveling route and a first obstacle that exists around the first traveling route (Tu, [0143] “a certain distance must be maintained between the outer contour of the vehicle and the obstacle”).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamaguchi to include the transit position is selected from among a plurality of candidate transit positions by comparing a first evaluation score of the first traveling route including the transit position to evaluations scores corresponding to traveling routes including other candidate transit positions among the plurality of transit positions, and 2 wherein the first evaluation score is determined based on a change rate of a curvature of the first traveling route and a distance between the first traveling route and a first obstacle that exists around the first traveling route as taught by Tu in order to improve the parking assist apparatus by controlling the vehicle path by ensuring “the safety, comfort and stability of the self-driving vehicle” (Tu, [0004]).

Claims 2, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 20200017099 A1) in view of Tu et al. (US 20200149906 A1) in further view of Bilik et al. (US 20180251125 A1).

Regarding Claim 2, Yamaguchi teaches the parking assist apparatus according to claim 1.  Yamaguchi does not teach wherein the first evaluation score becomes smaller as the change rate of the curvature of the first traveling route becomes smaller and / or the first evaluation score becomes smaller as the distance between the first traveling route and the first obstacle becomes larger; the controller is further 

Bilik teaches wherein the first evaluation score becomes smaller as the change rate of the curvature of the first traveling route becomes smaller and / or the first evaluation score becomes smaller as the distance between the first traveling route and the first obstacle becomes larger (Bilik, [007] “The confidence function may be at a maximum at the prediction location and falls to zero at a boundary of the region”); the controller is further programmed to set the transit position so that the first evaluation score is equal to or smaller than a predetermined first threshold value or is minimized (Bilik, [0019] “The confidence level can be compared to various threshold values in order to either activate the tracking of an object or deactivate the tracking of the object. Active tracks are provided to the collision-avoidance system”)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamaguchi to include a confidence level as taught by Bilik in order to improve the parking assist apparatus by controlling the vehicle path with collision avoidance.
Regarding Claim 5, Yamaguchi teaches the parking assist apparatus according to claim 4; among two or more second traveling routes along which the vehicle travels by the two or more parking operations, respectively (Yamaguchi, [0029] “the first parking of two parking operations may be an operation of reaching the parking target position, and the second parking may be an operation of traveling around the parking target position”). 

Yamaguchi does not teach wherein the second evaluation score becomes smaller as the change rate of the curvature of the second traveling route becomes smaller and / or the second evaluation score becomes smaller as the distance between the second traveling route and the second obstacle becomes larger, the desired specific position is the specific position corresponding to a desired second traveling 
Bilik teaches wherein the second evaluation score becomes smaller as the change rate of the curvature of the second traveling route becomes smaller and / or the second evaluation score becomes smaller as the distance between the second traveling route and the second obstacle becomes larger (Bilik, [007] “The confidence function may be at a maximum at the prediction location and falls to zero at a boundary of the region”), the desired specific position is the specific position corresponding to a desired second traveling route in which the second evaluation score is equal to or smaller than a predetermined second threshold value or is minimized (Bilik, [0019] “The confidence level can be compared to various threshold values in order to either activate the tracking of an object or deactivate the tracking of the object. Active tracks are provided to the collision-avoidance system”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamaguchi to include a confidence level as taught by Bilik in order to improve the parking assist apparatus by controlling the vehicle path with collision avoidance.
Regarding Claim 8, Yamaguchi teaches the parking assist apparatus according to claim 1 and store (Yamaguchi, Fig 1, Box 5 – storage device).  Yamaguchi does not teach wherein the controller is further programmed to: compare the first evaluation score to a previously stored evaluation score; based on the first evaluation score being lower than the previously stored evaluation score, the transit position.  However, Bilik teaches these limitations.
Bilik teaches wherein the controller is further programmed to: compare the first evaluation score to a previously stored evaluation score (Bilik, [0019] “The confidence level can be compared to various threshold values”, [0009] “The processor may predict the location of the object based on a previous state of the object”); based on the first evaluation score being lower than the previously (Bilik, [0019] “The confidence level can be compared to various threshold values in order to either activate the tracking of an object or deactivate the tracking of the object. Active tracks are provided to the collision-avoidance system”) , the transit position (Bilik, Fig 4 step in step 408 “determine a confidence level for the determined confidence level”, Examiner interprets “confidence level” as reading on evaluation score” and “maneuver vehicle” in step 412 as the transit position is set).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamaguchi to include a confidence level as taught by Bilik in order to improve the parking assist apparatus by controlling the vehicle path with collision avoidance.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 20200017099 A1) in view of Tu et al. (US 20200149906 A1) in further view of Mikuriya et al. (US 20180162446 A1) .
Regarding Claim 3, Yamaguchi teaches the parking assist apparatus according to claim 1, wherein the specific position comprises one or more of a position of the vehicle when the driver changes a shift range of the vehicle (Yamaguchi, [0044] “the map generation unit determines whether the host vehicle reaches the parking target position and completes the parking in accordance with a gearshift operation or a parking brake operation made by the occupant”).

Yamaguchi does not teach a position of the vehicle at the beginning of a period during which the driver performs a straight travelling operation as one portion of the parking operation, and a position of the vehicle at an end of the period during which the driver performs the straight travelling operation as one portion of the parking operation, the straight traveling operation is-being an operation that allows the 

Mikuriya teaches a position of the vehicle at the beginning of a period during which the driver performs a straight travelling operation as one portion of the parking operation (Mikuriya, [0068] “the region (2) is a region which the vehicle can reach by first traveling straight from the parking start position (Pa)”), and a position of the vehicle at an end of the period during which the driver performs the straight travelling operation as one portion of the parking operation (Mikuriya, [0067] “travel trajectory...a straight line may be added subsequent to the start point (Pa) or prior to the end point (Pb)”), the straight traveling operation is-being an operation that allows the vehicle to travel straightforwardly to contribute to the parking of the vehicle (Mikuriya, [0068] “the region (2) is a region which the vehicle can reach by first traveling straight from the parking start position (Pa)”).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamaguchi to teach a straight travelling operation as taught by Mikuriya in order to provide learning for the parking assist apparatus in order to accurately guide the vehicle into the target parking position.
Regarding Claim 7, Yamaguchi teaches the parking assist apparatus according to claim 1.  Yamaguchi does not teach wherein the transit position is a position where the vehicle performs a shift change.  However, Mikuriya teaches this limitation (Mikuriya, [0036] “the route generating circuit 21 generates the route along which the vehicle is to travel from the parking start position (Pa), via the reversing position (Pb), to the parking spot (G) where the vehicle is to be parked”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamaguchi to include reaches the target position is a position where the vehicle performs a shift change as taught by Mikuriya in order to improve the .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 20200017099 A1) in view of Tu et al. (US 20200149906 A1) in further view of Bilik et al. (US 20180251125 A1) and Mikuriya et al. (US 20180162446 A1) .
Regarding Claim 6, Yamaguchi teaches the parking assist apparatus according to claim 1.  Yamaguchi does not teach wherein the controller is further programmed to set a new transit position in a second predetermined area that includes the previously set transit position based on the first evaluation score. However, Bilik teaches this limitation (Bilik, [0007] “The processor may determine the confidence level by defining a region around the predicted location”, Fig 2 shows the diagram for determining the confidence level).

Yamaguchi also does not teach when the vehicle deviates from the target route by a predetermined amount or more during a period when the vehicle is automatically parked in accordance with the generated target route, and generate, as a new target route (Mikuriya, [0048] “… the parking assistance device measures the vehicle travelable area including the parkable area (parking spot G) and the vehicle passage width…the parking assistance device repeatedly performs the route generation, the interference determination, and the parameter (attitude angle (θM), target parking position adjustment to obtain a route suitable for the travelable area”), the first traveling route that reaches the target position via the set new transit position, when the new transit position is set (Mikuriya, Fig 5 and Fig 16 show the process setting and reaching new transit position).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamaguchi to include deviates from the target route by a .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Paul et al. (US 20160264132 A1) discloses a parking assist apparatus that learns a specific position (Paul, [0035] “the starting position where the learn function was initiated (e.g. the store front), the reset function can be manually or automatically triggered such that all of the previous data regarding the path driven up to that point is discarded and the learn mode starts over recording new data from the starting position”).
Kim et al. (US 20180093664 A1) discloses an evaluation score is determined on the basis of at a distance between the first traveling route and a first obstacle that exists around the first traveling route (Kim, [0078] “the critical distance may be expressed by the sum of the predetermined minimum spaced distance and |d−b|…the controller may be configured to operate the subject vehicle to adjust the distance between the vehicle and the passenger seat side vehicle to be the reference distance. A distance control amount corresponds to d−b.”).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662                

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662